Title: From George Washington to Jonathan Edwards, 28 August 1788
From: Washington, George
To: Edwards, Jonathan



Sir,
Mount Vernon Augt 28th 1788

I am to acknowledge the receipt of the letter & Pamphlet, which you have been pleased to forward to me by a late conveyance; and to desire you will accept of my best thanks for them.
You have been rightly informed relative to the application, which had been made to me from Europe, for Documents concerning the Indian Language. It seems that a Society of Literati are endeavouring to make discoveries respecting the origen & derivation of different Languages. In the prosecution of this curious study, all judicious philological communications must be

important. Yours, I conceive, will not be deficient in that quality. I have long regretted that so many Tribes of the American Aborigines should have become almost or entirely extinct, without leaving such vestiges, as that the genius & idiom of their Languages might be traced. Perhaps, from such sources, the descent or kindred of nations, whose origens are lost in remote antiquity or illiterate darkness, might be more rationally investigated, than in any other mode. The task, you have imposed upon yourself, of preserving some materials for this purpose, is certainly to be commended.
I entreat you, Sir, to believe that I am duly penetrated with your friendly and pious wishes for my happiness, and that I am with much respect Sir, Your most Obedient and Most Humble Servt

Go: Washington

